Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments

Applicant's arguments filed  08 December 2020, with respect to the rejection of claim 1, 2, 6, 12, 13, 15, 18 and 20  under 35 U.S.C. 102  have been fully considered and the following reflects Examiner’s position with respect to Applicant’s arguments. 
On page 8 of Remarks, Applicant argues regarding claim 1, that for example "Shen does not consider or even mention at least the concept of "wherein the mapping comprises a geometry image" .
Examiner respectfully disagrees. Shen discloses in [0035] and [0036] a parametrized surfaces points S (u; θ) which is a mapping from a Phong surface to a 3D shape. S (u; θ) is a geometry image as defined by the applicant's specification (Spec, [0009], lines 1-6).
Regarding the limitation "at least part of the optimization is encoded as a static computation graph and the static computation graph is executed using parallelization", Examiner agrees that Shen does not explicitly disclose this added limitation to claim 1.  However, Sander in Col.1, lines 34-35, discloses graphics accelerator that handle graphics computations. Graphics computations include static and dynamic graphs.  Please refer to the full analysis of claim 1 in the following section.  Therefore, dependent claims 2, 6, 12, 13 and independents claims 15 and 18 are unpatentable over Shen in view of Sander. 

Applicant's arguments filed  08 December 2020, with respect to the rejection of claim , 3-5, 8, 9, 16, 17 and 19  under 35 U.S.C. 103  have been fully considered but they are not persuasive. 
On page 8-10 of Remarks, Applicant argues "Shotton never addresses "the model is a mapping from a 2D parameter space to a 3D shape, wherein the mapping comprises a geometry image" and that "Shotton does not even Technology Licensing, LLC Page 8 of 12 MS Docket No: 406097-US-NP mention "geometry image" at all. Moreover, Shotton never considers or addressees the concept that "at least part of the optimization is encoded as a static computation graph and the static computation graph is executed using parallelization," ". Additionally, Applicant argues “Although Sander briefly introduces the concept of a geometry image at Col. 10, Lines 51-56, Sander does not teach "at least part of the optimization is encoded as a static computation graph and the static computation graph is executed using parallelization" as recited in amended claim 1. Sander merely states that "the modules of the tool 200 can be run on a separate computer" without mentioning "static computation graph" or "parallelization." (See Sander at Col. 10, Lines 33-34).
Examiner respectfully disagrees. Shotton in view of Sander teaches the apparatus of claim1 and further Sander teaches effectively a geometry image as multi-chart geometry image (MCGIM) in Col. 10, lines 51-53. Furthermore, in figure.3 Sander provides steps (310-360) for producing a geometry image. In addition, Sander teaches a graphic computation, which includes both static and dynamic graphs (Sander, Col.1, lines 32-37, "In addition, a graphics accelerator frees up the computer's CPU to execute other commands while the graphics accelerator is handling graphics computations. One basic function of graphics accelerators is displaying graphical primitives (e.g., lines, polygons, curves, and textual characters).
"). In Dynamic graph computation, the graph structure is defined on the fly via actual forward computation (parallelism)

Applicant's arguments filed  08 December 2020, with respect to the rejection of claim 7 under 35 U.S.C. 103  have been fully considered but they are not persuasive. 
On page 8-10 of Remarks, Applicant argues Zach does not teach a mapping and an optimization comprising a geometry image.
Examiner respectfully disagrees. Zach teaches an Iterated Lifting for Robust Cost Optimization (Zach et al, Introduction, and lines 8-11) where a mapping or geometry image is lifted with respect to  a quadratic and non-quadratic basis kernel.

It should be noted that Applicant’s amendment of the claims has altered the scope of the claims, and therefore, new analyses of claims are presented in the next section of this office action.  THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20180182166 A) in view of Sander et al. (US 7,265,752 B2).

Claim 1, Shen teaches an apparatus for detecting pose of an object, the apparatus comprising: 
at least one processor configured to receive captured sensor data depicting the object; ([0005], lines 1-3, "A tracker is described which comprises a processor configured to receive captured sensor data depicting an object")
 a memory storing a parameterized model of a class of 3D shape of which the object is a member, where an instance of the model is a mapping from a 2D parameter space to a 3D shape, wherein the mapping comprises a geometry image (Shen, [0035], lines 7-8, "The corresponding 3D surface points given by S (u,; θ)", where u is a Phong surface (2D) and S is a mapping used to compute the 3D position. The mapping S (u; θ) is the geometry image);
the at least one processor configured to compute values of parameters of the model by calculating an optimization to fit the model to the captured sensor data, using the mapping, ([0035], lines 1-2, "  The tracker computes an optimization 312 to fit the model to the captured data. ")
 and the at least one processor configured to output the computed values of the parameters comprising at least global position and global orientation of the object.(Shen, [0002], lines 6-9 "Tracking such articulated objects involves calculating the global position and orientation of the object as well as tracking positions and orientations of one or more joints of the articulated entity")
Shen fails to teach a mapping wherein at least part of the optimization is encoded as a static computation graph and the static computation graph is executed using parallelization.
Sander teaches wherein at least part of the optimization is encoded as a static computation graph and the static computation graph is executed using parallelization (Sander, Col.1, lines 34-35, "the graphics accelerator is handling graphics computations", where graphic computation include static and dynamic graph and Sander, Col.1, lines 32-37, "In addition, a graphics accelerator frees up the computer's CPU to execute other commands while the graphics accelerator is handling graphics computations. One basic function of graphics accelerators is displaying graphical primitives (e.g., lines, polygons, curves, and textual characters).
"). In Dynamic graph computation, the graph structure is defined on the fly via actual forward computation (parallelism)).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to replace the gradient-based optimization as taught by Shen with a graphic optimization as taught by Sander. Since doing, this would free up the CPU used by the computer to execute other command while the graphics accelerator is handling graphics computations (Sander, Col.1, lines 33-34). Accordingly, the combination of Shen and Sander discloses the invention of Claim 1.

Regarding claim 2, Shen in view of Sander teaches the apparatus of claim 1 wherein the computed values of the parameters are used to control any of: an augmented reality apparatus, a user interface, a game system, a medical apparatus, a robotic apparatus (Shen, [0022], lines 9-12, "The computed values of the pose parameters 120 are input to one or more downstream apparatus 122 such as an augmented reality system 124, a natural user interface 126, a game system 128, medical equipment 130 or others").

Regarding claim 3, Shen in view of Sander teaches the apparatus of claim 1, but fails to teaches  wherein the geometry image comprises a two dimensional array of values storing information about geometry of an instance of the class of 3D shape.
Further, Sander teaches wherein the geometry image comprises a two dimensional array of values storing information about geometry of an instance of the class of 3D shape (Sander et al., Col.10, lines 51-53,"The 2D representation of the MCGIM stores coordinate (x, y, z) data values representing 3D points sampled from a reference surface", MCGIM is a multi-chart geometry image)
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to add to the model fitting as taught by Shen in view of Sander a geometry image as further taught by Sander, because doing this add flexibility, reduce parameterization distortion and provide greater geometric fidelity particularly for shape with long extremities (Sander, Abstract, lines 6-9). Accordingly, the combination of Shen and Sander discloses the invention of Claim 3.

Regarding claim 4, Shen in view of Sander teaches the apparatus of claim 1, but fails to teaches whereinthe geometry image comprises an image which has the same connectivity as an instance of the class of 3D shape such that if two points are connected on a surface of the 3D shape they are also connected in the geometry image.  
Sander further teaches the geometry image comprises an image, which has the same connectivity as an instance of the class of 3D shape such that if two points are connected on a surface of the 3D shape they are also connected in the geometry image (Sander, Col.10, lines 53-56," Like some 3D representations, this 2D representation is compact because connectivity information is implicit- how various vertices and faces connect together is deduced from the stored coordinates" where the 2D representation is a geometry image).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to add to the model fitting as taught by Shen in view of Sander a geometry image as further taught by Sander, because geometry image preserves regular mesh, vertices and shape connectivity (Sanders,Col.3,lines 22-23). Accordingly, the combination of Shen and Sander discloses the invention of Claim 4.

Regarding claim 5, Shen in view of Sander teaches the apparatus of claim 1, but fails to teach wherein wherein the geometry image is computed, at least in part, from the parameterized model.
Sander further discloses wherein the geometry image is computed, at least in part, from the parameterized model (Sander, Col.11, lines 63-65, "The mesh processing tool creates a MCGIM by partitioning a mesh into multiple charts 310 and parameterizing the charts ", where MCGIM is a geometry image from charts parametrization).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to add to the geometry image construction as taught by Shen in view of Sander a geometry image from a parameterized model as further taught by Sander, because using this parametrization, the surface geometry is resampled onto the pixels of an image. As an added benefit, techniques such as image compression can be directly applied to the remesh. Accordingly, the combination of Shen and Sander discloses the invention of Claim 5.
Regarding claim 6, Shen in view of Sander teaches the apparatus of claim 1 wherein the optimization is computed, at least in part, using one or more hardware accelerators (Shen, [0057], lines 8-12, "the processors 702 include one or more fixed function blocks (also referred to as accelerators) which implement a part of the method of computing values of pose parameters in hardware (rather than software or firmware)", where the processor computed the optimization using function blocks as accelerators in hardware).

Regarding claim 8, Shen in view of Sander teaches the apparatus of claim 1, but fails to teach wherein the processor is configured to use the mapping, 
Sander, Col.10, lines 8-9," the sampling module 240 samples the chart boundaries and/or the packed charts", where samples are obtaining from geometry image boundaries (inner and outer)).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to add to the optimization process as taught by Shen in view of Sander a sampling as further taught by Sander because low-distortion parameterizations introduced by a geometry image, distributes samples more uniformly over the surface and therefore better capture surface signals (Sander, Col.8, lines 33-35). Accordingly, the combination of Shen and Sander discloses the invention of Claim 8.

Regarding claim 9, Shen in view of Sander teaches the apparatus of claim 8 wherein the sampling is sampling with bilinear interpolation (Shen, [0045], lines 8-11, "The control vertices 404 and the control surface normals 406 are used to compute the approximate surface normal 408 of the Phong surface 410 by interpolation", where the Phong interpolation is a bilinear interpolation of normals from vertices.).

Regarding claim 12, Shen in view of Sander teaches the apparatus of claim 1 wherein the processor is configured to compute the optimization using an evaluation process and an update process (Shen, [0040], lines 1-2, "A discrete update operation is optionally used together with the optimization "), and to use the mapping during the update process to update values of variables representing correspondences between the captured sensor data and the model (Shen, [0040], lines 4-6," using a discrete update to re-set the values of the correspondences using the captured sensor data. ", where the correspondence is between captured data and the model).

Regarding claim 13, Shen in view of Sander teaches the apparatus of claim 1 wherein the processor is configured to compute the optimization using an evaluation process and an update process (Shen, [0040], lines 1-2, "A discrete update operation is optionally used together with the optimization "), and to use the mapping during the evaluation process (Shen, [0040], lines 4-6," using a discrete update to re-set the values of the correspondences using the captured sensor data. ", where the correspondence between captured data and the model is a mapping) .

Regarding claim 15, Shen teaches a computer-implemented method of detecting pose of an object, the method comprising: receiving, at a processor, captured sensor data depicting the object ([0005], lines 1-3, "A tracker is described which comprises a processor configured to receive captured sensor data depicting an object")
; storing, at a memory, a parameterized model of a class of 3D shape of which the object is a member, where an instance of the model is a mapping from a 2D parameter space to a 3D shape, wherein the mapping comprises a geometry image (Shen, [0035], lines 7-8, "The corresponding 3D surface points given by S (u,; θ)", where u is a Phong surface (2D) and S is a mapping used to compute the 3D position. The mapping S (u; θ) is the geometry image); computing values of parameters of the model by calculating an optimization to fit the model to the captured sensor data, using the mapping ([0035], lines 1-2, " The tracker computes an optimization 312 to fit the model to the captured data. ") and outputting the computed values of the parameters comprising at least global position and global orientation of the object (Shen, [0002], lines 6-9 "Tracking such articulated objects involves calculating the global position and orientation of the object as well as tracking positions and orientations of one or more joints of the articulated entity").
Shen fails to teach a mapping wherein at least part of the optimization is encoded as a static computation graph and the static computation graph is executed using parallelization.
Sander teaches wherein at least part of the optimization is encoded as a static computation graph and the static computation graph is executed using parallelization (Sander, Col.1, lines 34-35, "the graphics accelerator is handling graphics computations", where graphic computation include static and dynamic graph).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to replace the gradient-based optimization as taught by Shen with a graphic optimization as taught by Sander. Since doing this would free up the CPU used by the computer to execute other command while the graphics accelerator is handling graphics computations (Sander, Col.1, lines 33-34). Accordingly, the combination of Shen and Sander discloses the invention of Claim 15.

Claim 16 recites a computer-implemented method with steps corresponding to the functions of system elements recited in claim 3. Therefore, the recited steps of method claim 16 are mapped to the Shen and Sander references in the same manner as the corresponding elements in system claim 3.

Regarding claim 17, Shen in view of Sander teaches the method of claim 15 but fails to teach executing the static computation graph using a hardware accelerator.  
Sander further teaches executing the static computation graph using a hardware accelerator (Sander, Col.1, lines 34-35, "the graphics accelerator is handling graphics computations", where graphic computation include static and dynamic graph and the graphic accelerator is a hardware accelerator).


Claim 18 recites an apparatus function corresponding to the functions of the system elements recited in claim 1. Therefore, the recited functions claim 18 are mapped to the Shen and Sander references in the same manner as the corresponding elements in system claim 1.

Regarding claim 19, Shen in view of Sander teaches the apparatus of claim 18, but fails to teach wherein the processor is configured to compute the geometry image from the parameterized model.
Sander further teaches wherein the processor is configured to compute the geometry image from the parameterized model (Sander, Col.8, lines 9-12, "A 10 multi-chart geometry image ("MCGIM") is a parameterization (e.g., atlas-based) created by resampling a surface onto a 2D grid such as a rectangle", where the surface is the 3D model surface).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to use the parameterized model as taught by Shen in view of Sander to compute a geometry image as further taught by Sander because parametrization reduce distortion and smaller geometry image are easier to flatten. Accordingly, the combination of Shen and Sander discloses the invention of Claim 19.

Regarding claim 20, Shen in view of Sander teaches the apparatus of claim 18 comprising a hardware accelerator (Shen, [0057], lines 8-12, "the processors 702 include one or more fixed function blocks (also referred to as accelerators) which implement a part of the method of computing values of pose parameters in hardware (rather than software or firmware)", where the processor computed the optimization using function blocks as accelerators in hardware) which executes the optimization using the geometry image.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al.  in view of Sander et al, and further in view of Zach et al. (Christopher Zach, Guillaume Bourmaud. Iterated Lifting for Robust Cost Optimization. BMVC, 2017, London, United Kingdom. hal-01718012)

Regarding claim 7, Shen in view of Sander teaches the apparatus of claim 1, but fails to teach wherein the processor is configured to compute the optimization as a lifted optimization whereby parameters of the model are optimized jointly with variables representing correspondences between the captured sensor data and the model.
Zach teaches wherein the processor is configured to compute the optimization as a lifted optimization whereby parameters of the model are optimized jointly with variables representing correspondences between the captured sensor data and the model. (Zach et al, “half-quadratic lifting” the robust kernel, which consists in lifting the robust kernel w.r.t. a quadratic basis kernel, to obtain a higher-dimensional problem and to perform joint optimization w.r.t. both the parameters of interest and the lifting variables (Zach et al, Introduction, lines 8-11))
It would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to replace the gradient-based optimization as taught by Shen in view of Sander with a lifted optimization as taught by Zach because lift optimization .

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20180182166 A1) in view of Sander et al. (US 7,265,752 B2) further in view of Iverson et al.(US 2017/0132837 A1).

Regarding claim 10, Shen in view of Sander teaches the apparatus of claim 9, but fails to teach wherein the processor is configured to compute the mapping using an image where each pixel maps to a polygon index of  a [[the]] polygon mesh.
In an analogous field of endeavor, Iverson teaches wherein the processor is configured to compute the mapping using an image where each pixel maps to a polygon index of a polygon mesh (Iverson, [0024], lines 9-11, " construct an image data mesh that defines the 3D object, for example, by associated vertices with pixels of the image data", where association of pixels with 3D vertices is a mapping of pixels with 3D indexes  which are representations of vertices; Fig.9, element 716, operation that associate vertices with pixels of image).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to modify the mapping as taught by Shen in view of Sander with pixel wise and 3D or polygon vertices mapping as taught by Iverson. Since doing this would reduce computational complexity. Accordingly, the combination of Shen and Sander further in view of Iverson discloses the invention of Claim 10.

claim 11, Shen in view of Sander teaches and Iverson the apparatus of claim 10, but fails to teach wherein the processor is configured to compute the mapping using an image where each pixel maps to a plurality of barycentric coordinates.
Iverson further teaches wherein the processor is configured to compute the mapping using an image where each pixel maps to a plurality of barycentric coordinates (Iverson, [0024], lines 9-11, " construct an image data mesh that defines the 3D object, for example, by associated vertices with pixels of the image data", where association of pixels with 3D vertices is a mapping of pixels with 3D indexes  which are representations of vertices; Barycentric coordinates are inherent to vertices positions or 3D coordinates since barycentric coordinates are computed from vertices positions in the mesh;  Fig.9, element 716, operation that associate vertices with pixels of image).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to modify the mapping as taught by Shen in view of Sander with pixel wise and barycentric coordinates mapping inherently and further taught by Iverson. Since doing, this would cut off computation time, save memory space and provide more control for the design of favorable deformations. Accordingly, the combination of Shen and Sander further in view of Iverson discloses the invention of Claim 11.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20180182166 A1) in view of Sander et al. , and further in view of Shotton et al. (US 2016/0127715 A1).

Regarding claim 14, Shen in view of Sander teaches the apparatus of claim 1, but fails to teach wherein the parameters of the model include shape parameters.
(Shotton, [0020], lines 1-4," Parameters of a 3D model of an object, or part of an object comprise at least pose parameters and/or shape parameters. The term "pose" is used to refer to a global position and global orientation of an object, or part of an object ").
It would have been obvious for one having ordinary skill in the art before the effective filing date of the instant application to add to the pose parameters as taught by Shen in view of Sander shape parameters as taught by Shotton because shape parameters improve the accuracy of the 3D model. Accordingly, the combination of Shen in view of Sander and Shotton discloses the invention of Claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior arts made of record and not relied upon are considered pertinent to


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY KOUAHO whose telephone number is (469) 295-9075.  The examiner can normally be reached on 7:30 am- 4:30 pm, Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUY KOUAHO/Examiner, Art Unit 2662

                                                                                     
/Siamak Harandi/Primary Examiner, Art Unit 2662